Mobley, Justice.
The appeal is from a judgment of the Superior Court of Glynn County, dismissing the petition of Mrs. Annie C. Gornto for the writ of certiorari to the Recorder’s Court of Brunswick, Georgia. Mrs. Gornto was convicted in the recorder’s court of the violation of § 24-19 of the Municipal Code of Brunswick. The judgment of the superior court dismissed the petition for failure of the petitioner to comply with Code § 19-210, as amended (Ga. L. 1961, pp. 190, 191), which requires that “all certiorari proceedings shall be filed in *129the clerk’s office within a reasonable time after sanction thereof, and shall be served on the respondent within five days after such filing by the sheriff or his deputy, or by the petitioner or his attorney.” The court found that service was not made upon the respondent by the sheriff or his deputy, or by the petitioner or her attorney, but the petition and writ were mailed to the respondent.
Argued February 10, 1969
Decided February 13, 1969.
Haas, Holland, Freeman, Levison & Gibert, Edward L. Greenblatt, Hugh W. Gibert, J. S. Hutto, for appellant.
William B. Killian, for appellee.
The constitutional questions made in the petition for writ of certiorari were not ruled upon by the trial court, and the sole question for review on this appeal is the dismissal of the petition for certiorari because of failure of service. Thus the Court of Appeals, and not this court, has jurisdiction of the appeal. The case is therefore

Transferred to the Court of Appeals.


All the Justices concur, except Duckworth, C. J., not participating, absent due to illness.